                         United States District Court
                       Western District of North Carolina
                              Asheville Division

           Bob Lee Jones,             )              JUDGMENT IN CASE
                                      )
             Petitioner),             )                1:19-cv-00274-MOC
                                      )             1:16-cr-00094-MOC-DLH
                 vs.                  )
                                      )
                USA,                  )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 11, 2020 Order.

                                               December 11, 2020




        Case 1:19-cv-00274-MOC Document 11 Filed 12/11/20 Page 1 of 1
